Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The amendment filed 11/1/21 limits the content of photoactive monomer to 1 to 6 mol%. Goddard, cited in the previous office action, discloses a polymer comprising 10 to 30 mol% of photoactive monomer, and one of ordinary skill in the art would not have had motivation to modify the polymer of Goddard to contain substantially less photoactive monomer then taught by Goddard. The amendment filed 11/1/21 also requires that the hydrophobic polymer be photoreactive. This amendment overcomes the rejection set forth over McCoy in the previous office action, which uses a polymerizable coating composition comprising a co-polymerizable initiator. However, as argued by applicant, the initiator is consumed during polymerization, and McCoy therefore does not teach a photoreactive polymer. Finally, applicant’s arguments regarding the Sandhu reference cited in the previous office action are persuasive. Sandhu teaches hydrophilic polymers, while the amended claims require hydrophobic polymers. The prior art does not teach or render obvious the claimed coating composition, medical device, coating solution, or method of the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771